Citation Nr: 1413135	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-46 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for right knee degenerative joint disease (DJD), currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for left knee degenerative joint disease (DJD), currently evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded in March 2012, December 2012 and July 2013 for further development. The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014, and a copy of the hearing transcript is of record

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that she is not employable by reason of her service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further appellate review.

During the January 2014 video conferencing hearing the Veteran asserted that her bilateral knee condition has worsened since her last exam.  The Veteran stated "my left knee doesn't give me as much problems as the right knee.  Sometimes the right knee feels like it's going to go out of joint or hypervent-not hyperventilate, but hyperextend."  

The evidentiary record shows that the Veteran was last examined by VA in June 2012, and that the most recent treatment records are from November 2013.  The November 2013 private treatment records are consistent with the Veterans assertion that her condition has worsened based on reduced limitation of motion of the knees.  The Board finds that based upon the Veteran's assertions of worsening symptoms and corresponding private treatment records, her claims for increased ratings of the right and left knees should be remanded to document the current degree of severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

As noted in the Introduction, the Veteran contends that her service-connected disabilities render her unemployable, entitling her to a TDIU.  She specifically contends during the January 2014 hearing that her knees affect her ability to seek gainful employment.  In response to the question of unemployability, the Veteran responded "I would say yes because I can't stand, sit, squat, jump or anything like that without pain."

To date, the Veteran has not been provided with a VA examination to determine the impact of her service-connected disabilities on her employability.  Accordingly, the Board concludes that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the impact of her service-connected disabilities on her employability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the bilateral knee disability on appeal.   After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After the development action described above has been performed, the Veteran should be afforded a VA examination by a qualified examiner, other than the examiner who conducted the examination in June 2012, to determine the extent of all impairment associated with the service-connected bilateral knee disability.  The Veteran's entire claims file should be made available to the examiner, who is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary should be performed, and all clinical findings should be reported in detail.  A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination, the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

The examiner should then opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a 
substantially gainful employment. 

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical  principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner 
should so state and explain why an opinion cannot be provided without resort to speculation.

3. Then, the RO should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


